Citation Nr: 1034715	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of 
a fractured left index finger.

2.  Entitlement to service connection for residuals of fractured 
left fourth and fifth fingers, to include radicular pain through 
the hand and wrist.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 
1980 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois 
where the RO denied service connection as to the fourth and fifth 
left fingers, but granted service connection for the left index 
finger and assigned the initial rating.  The Veteran had a 
hearing before the Board in September 2009 and the transcript is 
of record.

The matter of an earlier effective date for the grant of service 
connection for a left index finger injury is not before the Board 
as he did not perfect an appeal as to this issue.  See February 
2009 VA Form 9.

The issue of entitlement to service connection for 
residuals of fractured fourth and fifth left fingers, to 
include radicular pain to the hand and wrist, is addressed 
in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's left index finger disorder is manifested by a 
well-healed undisplaced fracture with no limitation of motion or 
function.




CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of 
a left index finger fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5225 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in October 2006 and November 2008.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
letters also informed the Veteran of how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Board notes, as discussed in the remand 
portion of this opinion that the Veteran's service treatment 
records may currently be incomplete.  For one, the records do not 
contain the Veteran's separation examination.  With regard to the 
increased rating claim on appeal here, however, the Board 
concludes the records, if in fact missing, have no relevance to 
the issue at hand.  The in-service injury to the Veteran's left 
index finger is well documented in the service treatment records 
in the claims folder.  The Veteran's current manifestations are 
also well documented.  Accordingly, the Board finds the claims 
folder is complete insofar as containing records relevant to this 
specific claim.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2007 
and 2008.  These examinations are adequate because they are based 
on a thorough examination, a description of the Veteran's 
pertinent medical history, a complete review of the claims folder 
and appropriate diagnostic tests, to include x-ray.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

The Board notes the Veteran complained that he felt the 2007 
examiner x-rayed the "wrong" hand (specifically his right 
hand).  The 2007 x-ray report, however, indicates three images 
were taken of the left hand.  Nevertheless, the RO afforded the 
Veteran an additional VA examination in 2008 with new x-rays to 
alleviate his concerns.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Increased Rating (Left Index Finger)

Here, the Veteran fractured his left index finger in the military 
in September 1982 when he was wrestling and his finger was hit.  
X-rays revealed a fracture at the base of the proximal phalanx on 
the second digit. 

The Veteran's appeal regarding the rating of his left index 
finger originates from a rating decision that granted service 
connection and assigned the initial rating.  Staged ratings are 
appropriate in any increased-rating or initial rating claim in 
which distinct time periods with different ratable symptoms can 
be identified.  Hart v. Mansfield, No., 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained 
more thoroughly below, staged ratings are not appropriate here 
because the Veteran's disability stayed consistent throughout the 
appellate time frame.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Again, this claim stems from the Veteran's September 2006 claim 
seeking entitlement to service connection for residuals of a left 
hand injury.  The Board finds noteworthy that the Veteran never 
actually claimed a disability of the left index finger.  Rather, 
his contention has always been his left hand disability mainly 
stems from residuals of an injury affecting his left fourth and 
fifth fingers.  In any case, the September 2006 date is 
significant because the rating criteria for evaluating impairment 
of a single finger were amended by regulatory changes in July 
2002, effective as of August 2002.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002) (single finger impairments).  Since the presumed 
claim was filed after that date, the new rating criteria apply.

The Veteran currently has a non-compensable rating under 
Diagnostic Code 5225, ankylosis of the index finger.  Under DC 
5225, a 10 percent rating is assigned, regardless of whether the 
afflicted index finger is on the dominant or non-dominant hand, 
where there is favorable or unfavorable ankylosis.  DC 5225 only 
provides for a 10 percent rating, but a Note accompanying DC 5225 
also requires consideration whether an evaluation under the 
amputation codes is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the hand. 
38 C.F.R. § 4.71a, DC 5225, Note.

The index finger can also be rated under DC 5229 for limitation 
of motion of the index or long finer.  38 C.F.R. § 4.71a, DC 
5229.  A compensable rating of 10 percent is warranted for the 
dominant or non-dominant hand where the index finger causes a gap 
of one inch (2.5 cm) or more between the fingertip and the 
proximal transverse creast of the palm, with the finger flexed to 
the extent possible, or; with extension limited by more than 30 
degrees.  Id. 

Notes accompanying the ratings for single finger impairments 
indicate, for the index finger, zero degrees of flexion represent 
the fingers fully extended, making a straight line with the rest 
of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the Hand at 
(1).  For the index finger, the metacarpophalangeal joint has a 
range of zero to 90 degrees of flexion, the proximal 
interphalangeal joint has a range of zero to 100 degrees of 
flexion, and the distal (terminal) interphalangeal joint has a 
range of zero to 70 or 80 degrees of flexion.  Id.; see also 38 
C.F.R. § 4.71a, Plate III.

Again, the Veteran has never specifically claimed any significant 
disability with his left index finger, but rather indicates his 
whole left hand is impaired mainly due to an old injury to his 
left fourth and fifth finger.  

Indeed, VA outpatient treatment records do not indicate any 
treatment for his left index finger, but rather note a history of 
fracture of the 4th and 5th digits of the left hand.  

The Veteran underwent a VA examination in February 2007 where the 
examiner found x-ray evidence of previous injury to the left 
fifth finger, but the left index finger was noted to be well 
healed without residuals.  The Veteran exhibited normal, full, 
painless range of motion of the index finger, which did not 
change on repetition.  The examiner did not observe any 
additional functional impairment due to pain, weakness, 
fatigability, incoordination or flare-ups.  The examiner also did 
not find any neurological impairment or any effect on the 
Veteran's usual occupation or daily activities.

As indicated above, the Veteran contended the February 2007 
examination was inadequate because the x-rays taken were of the 
"wrong" (right) hand.  The x-ray report, however, indicates the 
x-ray took 3 images of the left hand.  There is no other 
indication the x-ray was taken of the right hand.

Nevertheless, the Veteran was afforded an additional VA 
examination in December 2008.  The examination report indicated 
virtually identical findings.  The Veteran again did not discuss 
any residuals to the injury of his index finger, but rather 
complained of pain and functional loss of the hand due to his 
left fourth and fifth finger.  On examination, the Veteran 
exhibited normal range of motion of the index finger without 
complaints of discomfort.  The examiner also noted the in-service 
injury to the index finger was an "undisplaced fracture" and 
therefore resulted in "minimal" residuals with normal range of 
motion.  The Veteran's index finger, moreover, did not exhibit 
any additional loss of motion on repetition or additional 
functional impairment due to pain, weakness, fatigability, 
incoordination or flare-ups.  The examiner found no evidence of 
neurological manifestations or any effect on usual occupational 
or daily activities.

In short, the medical evidence does not identify any significant 
residuals of the left index finger.  The Veteran has at all times 
through the pendency of this appeal exhibited normal range of 
motion of his index finger, with no evidence of deformity, 
functional loss or loss of motion on repetition.  Indeed, the 
2008 examiner clearly indicated the Veteran's in-service fracture 
was an "undisplaced fracture" and, therefore, healed with 
minimal residuals.  The 2007 VA examiner similarly noted the 
Veteran's left index finger fracture as "well-healed."  

The Veteran himself is not alleging any significant residuals 
from his left index finger fracture.  Rather, at all times, to 
include during his hearing before the Board, the Veteran has 
maintained the manifestations related to his left hand stem from 
an old fracture to his left fourth and fifth fingers. 

Clearly a compensable rating under DC 5229 is not warranted 
because the Veteran did not exhibit any showing of limitation of 
motion to the left index finger.  A compensable rating under DC 
5225 is also not warranted because the Veteran's left index 
finger is not ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)).  As indicated above, the 
Veteran has full range of motion of his left index finger and, 
therefore, it is clearly not ankylosed.

The Board notes consideration was made as to whether the 
Veteran's overall function of the hand warrants a rating as 
amputation by analogy or warrants a rating for resulting 
limitation of motion of other digits.  In this case, however, as 
made clear by the Veteran's statements and testimony, the Veteran 
is not claiming his principal disability is the residuals from 
the left index finger fracture.  Rather, he references a May 1983 
injury where he fractured his left fourth and fifth finger as the 
more significant, disabling injury.  The Veteran complains he is 
unable to type effectively or use his left hand effectively, but 
again, he concedes his left hand function is inhibited by the 
residuals of an injury to his left fourth and fifth finger.  It 
does not appear the Veteran has ever alleged any significant 
residuals of the left index finger fracture.  Again, the Board 
finds significant that the Veteran's original claim seeking 
entitlement to service connection did not mention his left index 
finger as a current disability.  Rather his September 2006 claim 
sought service connection solely for residuals of an injury to 
his left fourth and fifth fingers.   It is clear that the Veteran 
is not claiming, nor does the record support, that the Veteran's 
left hand or other left hand digits are significantly affected 
solely due to the residuals of an old left index finger fracture.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. 
§ 4.45.  

Here, functional loss was considered.  As indicated above, both 
VA examiners in 2007 and 2008 concluded that the Veteran had full 
range of motion of the left index finger with no change on 
repetition and no further functional loss due to pain, weakness, 
fatigability, incoordination or flare-up.  There simply is no 
objective showing of functional loss warranting a compensable 
evaluation.

In short, based on the VA examination findings of normal range of 
motion and the lack of objective evidence of functional loss, the 
Board cannot reasonably conclude that the severity of the 
Veteran's left index finger disability warrants a compensable 
rating. 

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
index finger is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left index finger 
disability with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes the 
Veteran's disability's level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
Veteran indicates he could not find a long-standing job after his 
military service in 1983 until 2000 because of his limited left 
hand use.  Even now, the Veteran claims he has difficulty typing 
and completing other work-related tasks due to his left hand.

VA outpatient treatment records indicate the Veteran's 
unemployability, however, is mainly due to substance abuse and 
addiction as well as legal problems.  Indeed, the Veteran was 
noted to have been incarcerated from 1993 to 1997 due to 
attempted murder.  Thereafter he held two jobs that were not 
long-standing due to frequent absenteeism.  The Veteran was hired 
by the VA in 2000 as a medical clerk and appears to have 
maintained that job ever since.  The Veteran testified to some 
occupational impairment due to his left hand, specifically 
difficulties typing and overall left hand use, but his 
impairments were contended to be secondary to his left fourth and 
fifth finger and not his left index finger.  Indeed, both the 
2007 and 2008 VA examiners found no evidence of any significant 
residuals of the left index finger that would produce functional 
loss or occupational impairment.  There is no evidence in the 
medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disability causes impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision in which to assign the Veteran a compensable 
rating for residuals of a left index finger fracture. 


ORDER

Entitlement to an initial compensable rating for residuals of a 
fractured left index finger is denied.


REMAND

The Veteran contends that he injured his fourth and fifth fingers 
on his left hand in May 1983 when he fell during an Army training 
exercise.  He contends, at that time, he felt pain shooting up 
his arm and his fingers, which he claims were badly fractured at 
the time, were treated with a splint.  Since the injury, the 
Veteran complains he has suffered with pain, deformity and 
overall an inability to use his left hand effectively.  

The Veteran also has made clear that this May 1983 injury is 
separate and distinct from the September 1982 injury he incurred, 
which resulted in a fractured index finger on the left hand.

The Veteran's service treatment records confirm the September 
1982 injury where the Veteran fractured his left index finger, 
but the records do not reveal a second injury in May 1983.  The 
records, however, appear incomplete.  In fact, the service 
treatment records do not contain any treatment records after 
March 1983, to include the Veteran's separation examination.  

The Veteran was afforded VA examinations in February 2007 and 
December 2008 where both examiners found various disorders 
afflicting the Veteran's left fourth and fifth finger.  Of 
particular significance, the examiners both concluded the 
disorders reflect "residuals" of a prior injury.  Due to the 
fact that the service treatment records are currently silent as 
to a left fourth and fifth finger injury, neither examiner could 
definitively link the Veteran's disorders to his military 
service. 

The Veteran contends he was stationed at Fort Stewart, Georgia at 
the time of the May 1983 injury.  He also testified before the 
Board in September 2009 that he never injured his hand after 
service and in fact barely had a job prior to 2000 due to his 
left hand disorder.  In 2000, the Veteran indicates he went to 
work for the VA as a medical clerk. 

In fact, post-service VA outpatient treatment records do not 
reveal or otherwise reference a post-service left hand injury.  
In regard to occupational history, the VA outpatient records 
confirm the Veteran did not have a regular job after service, but 
reveal his lack of employment stemmed from substance abuse and 
legal problems (to include a lengthy incarceration from 1993 to 
1997) and not due to his left hand disorder.  

Nevertheless, medical evidence, to include two VA examinations, 
conclude the Veteran currently suffers from disorders of the left 
fourth and fifth finger characterized as "residuals of [a prior] 
injury."  The Veteran's claim, then, hinges on whether an in-
service injury to the left fourth and fifth finger can be 
confirmed.

In that regard, for reasons explained above, the Board concludes 
the Veteran's service treatment records are currently incomplete.  
VA records are considered part of the record on appeal since they 
are within VA's constructive possession. Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Accordingly, the RO should make 
efforts to obtain these missing records from other sources, to 
include from the Army Hospital located at Fort Stewart, Georgia.

To the extent the May 1983 injury is confirmed, the RO should 
afford the Veteran a new VA examination to ascertain the likely 
etiology of his current left fourth and fifth finger disorders.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him 
to provide any service treatment records in 
his possession, to include any treatment 
records in connection with the May 1983 left 
hand injury.

2.  The RO should make additional attempts to 
obtain the Veteran's missing service 
treatment records and separation examination.  
Specifically, the RO should ask CURR, the 
Army, the Army Hospital in Fort Stewart, 
Georgia, and any other relevant organization 
for the Veteran's treatment, clinical or 
hospitalization records from March 1983 to 
July 1983, to include his separation 
examination.  All efforts to obtain these 
missing service treatment records should be 
fully documented, and the facilities and Army 
Hospital must provide a negative response if 
records are not available.

3. Obtain the Veteran's medical records from 
the VA Medical Center in Hines, Illinois from 
January 2009 to the present. All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available. 

4.  If, and only if, an in-service left hand 
injury is confirmed (other than the September 
1982 injury), schedule the Veteran for a new 
VA examination to determine the extent and 
likely etiology of any left fourth and fifth 
finger condition(s) found, specifically 
commenting on whether the Veteran's finger 
disorders are attributable any confirmed in-
service left hand injury.  The examiner 
should also comment on whether any diagnosed 
condition is related to any other incident of 
his military service. 

Pertinent documents in the claims folder must 
be reviewed by the examiners and the 
examiners should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting medical 
opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, provide the appellant a supplemental 
statement of the case (SSOC) covering all 
evidence received since the statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


